              Case 2:17-cr-00198-RSM Document 90 Filed 01/04/21 Page 1 of 2




1                                                                  Chief Judge Ricardo S. Martinez

2

3

4
                                UNITED STATES DISTRICT COURT
5                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
6

7    UNITED STATES OF AMERICA,               )
                                             )           No. CR17-00198RSM
8                                 Plaintiff, )
                                             )
9                vs.                         )           ORDER GRANTING LEAVE TO FILE
                                             )           OVERLENGTH REPLY BRIEF
10   COREY P. CLAIRMONT,                     )
                                             )
11                              Defendant. )
     _____________________________________ )
12

13          This motion having come before the Court on the motion of defendant Corey P.

14   Clairmont for an order granting leave to file a reply brief in excess of 6 pages, now, therefore,

15   IT IS HEREBY ORDERED that the motion is GRANTED. Mr. Clairmont may file a reply brief

16   in excess of 6 pages regarding his Motion For Compassionate Release.

17   DONE this 4th day of January 2021.

18

19                                                 A
                                                   RICARDO S. MARTINEZ
20                                                 CHIEF UNITED STATES DISTRICT JUDGE

21   ///

22



     ORDER GRANTING LEAVE TO FILE
     OVERLENGTH BRIEF
                                                                        Michael G. Martin
     (Clairmont, CR17-00198RSM) - 1
                                                                        Siderius Lonergan & Martin LLP
                                                                        500 Union Street, Suite 847
                                                                        Seattle, WA 98101
                                                                        (206) 624-2800 FAX (206) 624-2805
              Case 2:17-cr-00198-RSM Document 90 Filed 01/04/21 Page 2 of 2




1
     Presented by:
2

3    s/ Michael G. Martin
     Michael G. Martin, WSBA #11508
4    Counsel for Corey P. Clairmont

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22



     ORDER GRANTING LEAVE TO FILE
     OVERLENGTH BRIEF
                                                         Michael G. Martin
     (Clairmont, CR17-00198RSM) - 2
                                                         Siderius Lonergan & Martin LLP
                                                         500 Union Street, Suite 847
                                                         Seattle, WA 98101
                                                         (206) 624-2800 FAX (206) 624-2805
